internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- --------------------------------------------------- telephone number --------------------- refer reply to cc intl b02 plr-133204-06 date date ----------------------------- ---------------------------------------------- ------------------------------------------------------ --------------------------------------------- --------------------- -------------------------------------------- - ty ------- legend taxpayer --------------------------- parent date a date b ---------------------------- country d ---------------------- type e date f year w -------- year x ------- y z dear ------------------- ------------------------ ------------- ----------------------- ------------------- -------------------------- ---------------------- ------------ -------- plr-133204-06 this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 of the code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s taxable_year for year w and make the election provided by sec_831 for the alternative_tax for certain small insurance_companies for year w the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is an insurance_company incorporated as an exempted company in country d on date a to provide type e insurance it is a wholly owned subsidiary of parent a domestic_corporation from taxpayer’s inception in year w through date b taxpayer received premium payments of dollar_figurey and income from investments of premium income of dollar_figurez in the course of forming and initiating the operations of taxpayer parent and its officers claim that it was their intent that the new company fully comply with u s tax reporting obligations to this end taxpayer retained the assistance of several large professional firms to advise taxpayer and parent on all aspects of legal and tax compliance however the facts and affidavit indicate that the due to miscommunication between the advisors parent was not advised of the election options under sec_953 and sec_831 for tax_year w until date f taxpayer timely filed the elections for tax_year x it has not filed for tax_year w pending the result of this private_letter_ruling request an officer of taxpayer and parent represents that neither taxpayer nor parent have received notice from the irs with respect to the failure or late filing of any return or form the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 respectively these rules provide that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective sec_4 revproc_2003_47 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year sec_1 notice_89_79 the sec_953 election was not filed by the due_date of the return for tax_year w that started on date a and was not a timely election generally insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain eligible companies pay an alternative_tax provided in sec_831 based only on their taxable investment plr-133204-06 income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 for the taxable_year the statute does not contain a due_date the election under sec_831 is listed in sec_301_9100-8 of the regulations as section f of the technical and miscellaneous act of and is available for taxable years beginning after date sec_301_9100-8 prescribes the time and manner for making the election under sec_831 of the code that section provides that the election must be made by the later of--- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election was effective or b date sec_301_9100-8 also provides that if the tax_return has not been filed prior to making the election under sec_831 the election must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective if such tax_return is filed prior to the making of the election the statement must be attached to an amended tax_return of the first taxable_year for which the election is to be effective the sec_831 election was not timely made in accordance with these provisions sec_301_9100-1 provides in relevant part that the commissioner in his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all the subtitles of the code except subtitles e g h and i sec_301_9100-1 provides than an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account plr-133204-06 the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting the relief based solely on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 with respect to the sec_953 election accordingly taxpayer is granted and extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on date b further based on the taxpayer qualifying to make the election under sec_953 the taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_831 for the tax_year ended on date b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections under sec_953 or sec_831 sec_301_9100-1 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the sec_953 election and the sec_831 election penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return for the tax_year ended on date b a copy of this ruling letter should be associated with taxpayer’s sec_953 and sec_831 elections the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-133204-06 pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely phyllis marcus chief branch office of associate chief_counsel international
